DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 4/28/21, and the examiners amendment below, the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Boehm on 6/7/21.

The claims have been amended.  A complete listing follows:

Claim 1. (Currently Amended) An automatic analysis system for in vitro diagnostics, comprising:
a plurality of reaction cuvettes being disposed in a matrix of rows and columns, each reaction cuvette comprising a base and being configured to contain a biological liquid sample to analyze, the reaction cuvettes being connected to each other by a flexible sealing film so as to form a reaction cuvettes arrangement, the flexible sealing film sealing openings of said reaction cuvettes,
a storage device configured to store the plurality of reaction cuvettes,
an analysis and/or measurement station configured to carry out blood tests, the analysis and/or measurement station comprising at least one receiving cavity configured to receive and house at least partially one reaction cuvette of the plurality of 
a displacement device disposed under the analysis and/or measurement station, the displacement device being further configured to unload a reaction cuvette out of the storage device, to displace the reaction cuvette with respect to the storage device such that the reaction cuvette remains sealed but the film is broken away from the rest of the plurality of cuvettes, and to load and unload the reaction cuvette into and out of the at least one receiving cavity of the analysis and/or measurement station via the respective lower introduction opening,
the displacement device comprising:
a first support element being displaceable below the storage device and according to a first direction of displacement which is substantially horizontal,
a second support element mounted on the first support element and supported by the first support element, the second support element being displaceable below the storage device and being displaceable with respect to the first support element according to a second direction of displacement which is substantially horizontal and which is substantially orthogonal to the first direction of displacement, and
a drive member mounted on the second support element and supported by the second support element, the drive member being displaceable with respect to the second support element according to a third direction of displacement which is substantially vertical, the drive member being configured to cooperate with the base of a reaction cuvette and to transmit a drive movement to said reaction cuvette.
Claim 2. (Cancelled) 
Claim 3. (Previously Presented) The automatic analysis system according to claim 1, wherein the displacement device comprises first translational drive means configured to drive the first support element in translation according to the first direction of displacement, second translational drive means configured to drive the second support element in translation according to the second direction of displacement, and third translational drive means configured to drive the drive member in translation according to the third direction of displacement.
Claim 4. (Previously Presented) The automatic analysis system according to claim 1, wherein the base of each reaction cuvette comprises a receiving housing opening downward, the drive member being configured to be received at least partially in the receiving housing of a 
Claim 5. (Previously Presented) The automatic analysis system according to claim 1, wherein the displacement device comprises suction means configured to retain a reaction cuvette on the drive member during the displacements of said reaction cuvette.
Claim 6. (Previously Presented) The automatic analysis system according to claim 1, wherein each receiving cavity comprises at least one retaining protrusion configured to cooperate with a longitudinal wall of a reaction cuvette received in said receiving cavity so as to removably retain said reaction cuvette in said receiving cavity.
Claim 7. (Cancelled) 
Claim 8. (Previously Presented) The automatic analysis system according to claim 1, wherein the flexible sealing film comprises a plurality of score lines delimiting a plurality of sealing portions, each sealing portion sealing the opening of a respective reaction cuvette.
Claim 9. (Previously Presented) The automatic analysis system according to claim 8, wherein the drive member of the displacement device is configured to lift up a reaction cuvette stored in the storage device so as to break up the score lines delimiting the respective sealing portion.
Claim 10. (Previously Presented) The automatic analysis system according to claim 9, wherein the storage device comprises a stop member comprising a passage hole, the storage device being configured such that, during the lifting of a reaction cuvette stored in the storage device by the drive member of the displacement device, the stop member holds in position the reaction cuvettes adjacent to the lifted reaction cuvette and the passage hole enables the passage of at least one portion of the lifted reaction cuvette.
Claim 11. (Previously Presented) The automatic analysis system according to claim 1, wherein each reaction cuvette comprises, on each of its lateral walls, at least one positioning rib configured to cooperate with an adjacent reaction cuvette, so as to form at least one space between the openings of two adjacent reaction cuvettes.
Claim 12. (Previously Presented) The automatic analysis system according to claim 1, which further comprises an incubation device comprising a plurality of incubation cavities each configured to receive and house at least partially one reaction cuvette, the incubation device being 
Claim 13. (Previously Presented) The automatic analysis system according to claim 12, wherein the incubation device comprises a plurality of upper passage orifices each opening into a respective incubation cavity, each upper passage orifice being intended for the passage of a collection needle capable of supplying each reaction cuvette received in the incubation device with biological liquid samples to analyze and/or with reagent products.
Claim 14. (Previously Presented) The automatic analysis system according to claim 12, wherein the incubation device comprises an immobilization plate movably mounted between an introduction position in which reaction cuvettes can be loaded and unloaded into and out of the incubation cavities, and an immobilization position in which the immobilization plate prevents a removal of the reaction cuvettes out of the respective incubation cavities.
Claim 15. (Previously Presented) The automatic analysis system according to claim 1, wherein the analysis and/or measurement station includes at least one device among a photometric reading device, a fluorescence reading device, a luminescence reading device, a cytometric measurement device and a coagulation measurement device.
Claim 16. (Previously Presented) The automatic analysis system according to claim 1, wherein the least one receiving cavity includes a plurality of receiving cavities, and the analysis and/or measurement station includes a photometric reading station comprising a photometric reading device and an incubator including the plurality of receiving cavities each configured to receive and house at least partially one reaction cuvette, the incubator being configured to heat up the receiving cavities, the photometric reading device being capable of performing a photometric reading of the reaction cuvettes received in the receiving cavities of the incubator.
Claim 17. (Previously Presented) The automatic analysis system according to claim 16, wherein the incubator comprises:
an incubation rotor with a substantially vertical axis of rotation and including the plurality of receiving cavities,
a fixed support portion disposed under the incubation rotor, the fixed support portion delimiting a displacement track in which reaction cuvettes, received in the receiving cavities provided on the incubation rotor, can be displaced by the action of the incubation rotor, the displacement track being annular and open at the top.

Claim 18. (Cancelled) 
Claim 19. (Cancelled)
Claim 20. (Cancelled)
Claim 21. (Previously Presented) The automatic analysis system according to claim 12, wherein the incubation device is configured to maintain the temperature of a reaction cuvette received in each incubation cavity within a predetermined range of temperatures.


Allowable Subject Matter
Claims 1, 3-6, 8-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automated analyzer for in vitro diagnostics, comprising: a plurality of cuvettes being disposed in a matrix of rows and columns, each cuvette having a base and being configured to contain a biological liquid sample to analyze, the cuvettes connected to each other by a flexible sealing film forming a cuvettes arrangement, the flexible sealing film sealing openings of said cuvettes, a storage device configured to store the plurality of cuvettes, an analysis and/or measurement station configured to carry out blood tests, the analysis and/or measurement station having a receiving cavity to receive and house at least partially one cuvette of the plurality of cuvettes, the receiving cavity comprising a lower introduction opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798